Citation Nr: 1632980	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation greater than 10 percent for scarring due to actinic keratosis (AK).

2. Entitlement to a compensable evaluation for actinic keratosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board decides Issue 1 below.  The Board REMANDS Issue 2 to the Agency of Original Jurisdiction (AOJ).

The Board has advanced this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has multiple, small areas of hypopigmentation on his neck, face, and forehead.  The widest area measures 1.5 centimeters in width.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for scarring due to AK have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and an April 2012 VA compensation examination report.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and it included photographs of the scarring.  Neither the Veteran nor his representative has objected to the adequacy of the  examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2016.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  
At the hearing, it was noted that the Veteran wished to waive AOJ consideration of any additionally submitted evidence.  See Transcript at page 2.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2015). 

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Scars

The RO rated the Veteran's facial and neck scarring as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under Diagnostic Code 7800, ratings for scars that impact the head, face, or neck are based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters). 

A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement.  A rating of 50 percent is warranted where there are four characteristics of disfigurement.  A rating of 80 percent is warranted where there are six or more characteristics of disfigurement. 

Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology.  For example, a 30 percent rating may be assigned when a scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, and lips).  The Veteran has not alleged, nor is there evidence of, tissue loss.

The 2012 VA examination report cited "multiple small areas of hypopigmentation on" the Veteran's "neck, face, [and] forehead."  The smallest measured 0.5 centimeters (cm) in length and 0.5 cm in width, while the largest measured 2 cm in length and 1.5 cm in width.  The examiner found the surface contour of the scar was not elevated or depressed on palpation, or adherent to underlying tissue.  The texture of the scarred area was normal, and the scar did not have induration or inflexibility.  The examiner photographed the scarring.

Here, the evidence does not show, and the Veteran does not otherwise contend, that more than one of the eight characteristics of disfigurement is present - a scar at least one-quarter inch (0.6 centimeters) wide at its widest part.  Indeed, in the Notice of Disagreement VA received in December 2012, the Veteran focuses his disagreement on the noncompensable evaluation for AK, not its scarring.  Finally, while hypopigmentation exists, it measures less than six square inches.

This entitles the Veteran to a 10 percent rating under Diagnostic Code 7800.  The Board has considered other Diagnostic Codes, but it finds they do not apply.  Specifically, Diagnostic Codes 7801 and 7802 concern scars not of the face, while 7804 does not apply because the evidence does not show any scars that are unstable or painful.  

Extraschedular Consideration

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted for this disability.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).   When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation is adequate.  Evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present.  
The Board finds that there are no additional symptoms of the scar that are not reasonably addressed by the rating schedule.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's scarring.

At his Board hearing, the Veteran explained that his skin disease largely precluded him from going outside, but such limitation would be on account of his actinic keratosis, and not on account of scarring, and as such, this extraschedular consideration will be more appropriately discussed in conjunction with the remanded issue.

ORDER

An evaluation greater than 10 percent for scarring due to AK is denied.


REMAND

The Board takes judicial notice that AK is "a sharply outlined, red or skin-colored, flat or elevated, verrucous or keratotic growth that sometimes develops into a cutaneous horn or gives rise to a squamous cell carcinoma."  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 996 (31st ed. 2007).  As AK is both papular and squamous, the Board finds VA should consider whether a compensable rating is available under Diagnostic Code 7822, 38 C.F.R. § 4.119, as opposed to Diagnostic Code 7824.  

Additionally, the Veteran testified that his physicians were treating his AK with light therapy and suggested his AK had worsened since his 2012 VA examination.  The Board finds the Veteran, based on his testimony and the requirements of Diagnostic Code 7822, merits a new examination before the Board rates his AK.






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records from the Madigan Army Medical Center and the Cascade Skin and Eye Centers.  The precise dates of treatment are unclear from the statement the Veteran submitted in July 2016.

2.  Schedule the Veteran for a skin examination to determine the nature and severity of his AK.

The examiner should review the claims file as well as the criteria for rating skin disorders under 38 C.F.R. § 4.118. 

After a review of the medical and lay evidence of record, the examiner should specifically provide opinions as to the following: 

a) What percentage of the entire body is affected by the Veteran's AK?
b) What percentage of the exposed area is affected by the Veteran's AK?
c) When was the Veteran's AK first treated with light therapy?
d) In the 365 days prior to the date of the examination, how many days was the Veteran's AK treated with light therapy?
e) Does the Veteran's skin condition require systemic therapy, such as corticosteroids or other immunosuppressive drugs?  If so, what is the frequency and length of that therapy? 

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his skin condition and what impact, if any, those have on his occupational functioning.

3. Readjudicate the claim.  The RO should rate the AK using the criteria from Diagnostic Code 7822 from the date of service connection grant.  If the claim is not granted to the fullest extent, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.  Return the case to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


